Citation Nr: 1639441	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post repair fracture, right ankle with osteoarthritis and plantar fasciitis scar. 

2. Entitlement to service connection for right foot plantar fasciitis, to include as due to a service-connected right ankle disability. 

3.  Entitlement to service connection for a right great toe condition, to include as due to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C.B.

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia. 

In May 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

The Board remanded this matter in July 2014 for a new VA examination.  However, as is discussed below, there has not been substantial compliance with the remand orders and the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 remand, the Board requested that the Veteran be afforded a new VA examination to determine the current status of his right ankle disability.  The Board instructed the VA examiner to indicate whether the Veteran's disability is best described as moderate or marked and provide an opinion on whether the Veteran's plantar fasciitis and great toe disability was caused or aggravated by his right ankle disability.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in August 2014.  The VA examiner opined that it is less likely as not that the Veteran's current plantar fasciitis was caused or aggravated by his service connected right ankle disability.  She reasoned that the Veteran's right ankle healed more than 27 years ago, "with no evidence of chronicity of any gait disturbance" as evidenced by the Veteran's continuation in the military as a reservist and his 30 years at the post office, which required standing for many hours.  The examiner also opined that it is less likely as not that the Veteran's great toe disability is related to his right ankle since his right ankle healed over 27 years ago, prior to his complaints of toe pain.  According to VA treatment records, the Veteran's great toe pain did not start until February 2014. 

The Board finds the examination and medical opinion inadequate for several reasons.  In providing a rationale, the examiner noted that the Veteran's right ankle disability healed over 27 years ago.  However, the Veteran is service-connected for residuals of that disability and the medical evidence demonstrates that the Veteran continues to suffer from limitation of motion and pain.  The examiner did not consider these symptoms in determining whether the Veteran's plantar fasciitis and great toe condition are related to his right ankle disability.  Furthermore, the examiner's rationale only pertains to causation.  She failed to address aggravation as requested in the remand directives.  

With regard to the physical examination, the examiner failed to indicate whether the Veteran's limited ankle motion is best described as moderate or marked.  The examiner also failed to test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), slip op. at pp.12-14.  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

Lastly, the VA examiner noted that it would be "purely speculative" to state exactly what degree of additional range of motion loss would be due to the Veteran's pain on use or during flare-ups of the "shoulders."  While "shoulders" may be a typographical error, the opinion is still inadequate.  In order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, (2010).  This examiner provided no explanation as to why she could not offer opinion.   

Thus, based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination that test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  The examiner should indicate whether the Veteran's limitation of motion is best described as moderate or marked and provide an opinion on whether the Veteran's right foot plantar fasciitis and right great toe condition was caused or aggravated by his service-connected ankle disability.  In providing these opinions, the examiner should consider the Veteran's current symptomatology.  The new VA medical examination and report should also include a discussion of the duration of the Veteran's flare-ups and whether an examination could be provided during a flare-up to more completely assess limitation of motion and other functional effects.

In a September 2014 notice of disagreement (NOD), the Veteran disagreed with the September 2014 rating decision which denied service connection for right foot plantar fasciitis and a right great toe condition.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to these claims.  Under this circumstance, the Board must remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Any pertinent treatment records should be obtained on remand.  According to the most recent supplemental statement of the case issued in November 2014, the last treatment records considered are dated in June 2014.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right ankle and foot complaints since June 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2.   After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right ankle disability.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right ankle disability.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

The examiner is specifically requested to: (a) include a discussion of the duration of the Veteran's right ankle flare-ups and whether an examination could be provided during a flare-up to more completely assess limitation of motion and other functional effects; and (b) test the right ankle joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (c) if the Veteran demonstrates limited ankle motion, the examiner should indicate whether it is best described as moderate or marked.

After conducting an examination and reviewing the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current plantar fasciitis was caused or aggravated by his service-connected right ankle disability? 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right great toe disability was caused or aggravated by his service-connected right ankle disability? 

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of plantar fasciitis or right great toe disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.  

3.  Issue the Veteran a statement of the case (SOC) with respect to the claims of entitlement to service connection for right foot plantar fasciitis and a right great toe condition, to include as secondary to a service-connected right ankle disability.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate.

4.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




